The offense is drunkenness in a public place; punishment fixed at a fine of one dollar.
Appellant was charged by complaint filed in the Corporation Court of the City of Mineral Wells with the offense of drunkenness in a public place, which was made an offense against the State by Article 204 of the Penal Code.
The appellant, upon his conviction, appealed to the County Court, and the trial there resulted in a verdict and judgment from which the *Page 294 
prosecution of this appeal is attempted. As a general rule, a misdemeanor case tried in the Corporation Court in which the fine does not exceed one hundred dollars, the judgment, on appeal to the County Court, is final. See Neubauer v. State, 31 Tex. Crim. 513, and other cases collated in Vernon's Tex.Crim. Stat., Vol. 2, p. 47. It is said in Article 86 of the C.C.P., that the Court of Criminal Appeals has appellate jurisdiction of all criminal cases. In Article 87, however, it is expressly stated that the jurisdiction mentioned in Article 86, supra, does not embrace cases appealed from justices,' mayors or other inferior courts, to the County Court, in which the judgment rendered and the fine imposed shall not exceed one hundred dollars. Based upon these statutes and their construction, the State's Attorney has objected to the consideration of the appeal in the present case upon the ground that this court is without jurisdiction.
No peculiarity in the case or in the jurisdiction of the Corporation Court in the town of Mineral Wells is pointed out as differentiating the present case from the general rule, or upon which this court would be authorized to entertain jurisdiction of the appeal.
The motion to dismiss the appeal is granted.
Dismissed.